NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANCISCO BARRAGAN MENDOZA; et                  No.    20-70339
al.,
                                                Agency Nos.       A206-677-643
                Petitioners,                                      A206-674-655
                                                                  A206-677-640
 v.                                                               A206-677-641
                                                                  A206-677-642
MERRICK B. GARLAND, Attorney
General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Francisco Barragan Mendoza, his wife, and their three children, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying their application for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We review de novo claims

of due process violations in immigration proceedings. Jiang v. Holder, 754 F.3d

733, 738 (9th Cir. 2014). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s determination that the harm

petitioners experienced did not rise to the level of persecution. See Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (record did not compel

finding that harm rises to the level of persecution). Substantial evidence also

supports the agency’s determination that petitioners did not establish a well-

founded fear of future persecution. See Tamang v. Holder, 598 F.3d 1083, 1094

(9th Cir. 2010) (petitioner’s fear of future persecution was not objectively

reasonable where similarly situated family members continued to live in home

country unharmed). Thus, petitioners’ asylum claim fails.

      In their counseled opening brief, petitioners do not raise any challenge to the

agency’s determination that Barragan Mendoza did not establish the requisite

likelihood of persecution for withholding of removal. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived). Thus, Barragan Mendoza’s


                                          2                                      20-70339
withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Barragan Mendoza failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (claims of possible torture

were speculative).

      We lack jurisdiction to consider petitioners’ contentions that the IJ applied

an incorrect standard and failed to provide a sufficiently reasoned decision because

they failed to raise the issues to the BIA. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to

the agency).

      Petitioners’ contentions that the agency failed to consider evidence and that

the BIA failed to adequately explain its reasoning lack merit. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000); see also Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (the agency need not write an exegesis on every contention);

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not

overcome the presumption that the agency reviewed the record).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                         3                                     20-70339